DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-4) in the reply filed on 06/07/2022 is acknowledged. Claims 5-10 are withdrawn. Claims 1-4 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an R2Fe14B type” in line 23. The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). MPEP 2173.05(b)(II)(E). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites that R4 is a rare earth element at least including one or more elements selected from the group consisting of Gd, Tb, Dy, and Ho in line 8-9. Claim 3 depends from claim 1 and recites R4 is one or more elements selected from the group consisting of Tb and Nd, which covers a scope that R4 is Nd and does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US’519 (US 2018/0182519) and further in view of US’633 (US 2018/0308633).
Regarding claims 1-3, US’519 teaches ([0057] to [0124]) a magnet comprising: a R2Fe14B main phase;  a grain boundary phase present around the main phase;  and an intermediate phase interposed between the main phase and the grain boundary phase, wherein the rare earth magnet has an overall composition represented by ((Ce(1-x)Lax)(1-y)R1y)pT(100-p-q-r)BqM1r(R21-zM2z)s, where R1 and R2 are rare earth elements other than Ce and La, T is at least one selected from among Fe, Ni, and Co, M1 is at least one selected from among Ti, Ga, Zn, Si, Al, Nb, Zr, Mn, V, W, Ta, Ge, Cu, Cr, Hf, Mo, P, C, Mg, Hg, Ag, and Au, and first inevitable impurities, M2 can be Cu or Al. 12.0≤p≤20.0, 5≤q≤20.0, 0≤r≤3.0, 1.0≤s≤11.0, 0.1≤x≤0.5, 0≤y≤0.1, and 0.1≤z≤0.5, which meets the recited magnet composition in claim 1-3. The intermediate phase disclosed by US’519 meets the first shell limitation recited in claim 1.
US’519 discloses that the average particle size of the main phase is 0.1-1 µm ([0075]). US’519 does not teach a second shell limitation. US’633 teaches a magnet with core/shell structure (Abstract; [0052] to [0134]). US’633 discloses that an alloy (R4pR5q)100-uM2u (0≤p≤0.2, 0.8≤q≤1; R5 can be Dy, Tb etc.) is diffused and infiltrated into the boundary phase in the sintered body and stronger magnetic separation of main phases from each other in the sintered body can be achieved, contributing to more enhancement of the coercive force ([0133]; [0134]). Thus, it would be obvious to one of ordinary skill in the art to diffuse (R4pR5q)100-uM2u alloy into the sintered body as taught by US’633 in the process of US’519 in order to further enhance the coercivity of the magnet as disclosed by US’633. The (R4pR5q)100-uM2u alloy disclosed by US’633 meets the R4(1-s)M3s composition and the second shell portion recited in claim 1.
US’519 discloses that the first diffusion alloy is Nd70Cu30 that is diffused into a magnet body of (Ce0.75La0.25)12.47FebalCu0.2B5  ([0126] to [0129]), which meets the limitation that Nd+Pr ratio in the first shell portion is greater than Nd+Pr ratio in the core portion.
US’633 discloses that an alloy (R4pR5q)100-uM2u (0≤p≤0.2, 0.8≤q≤1; R5 can be Dy, Tb etc.) is diffused into the sintered body ([0133]; [0134]). When R5 is Dy or Tb, Nd+Pr ratio in the second shell portion is lower than the Nd+Pr ratio in the first shell portion and Gd+Tb+Dy+Ho ratio in the second shell portion is higher than those in the core region and the first shell region as recited in claim 1.
US’633 does not teach the “t” value as recited in claim 1. US’519 discloses that the amount of R-M diffusion alloy is 1 at% or more and 11 at% or less to improve the coercivity of the magnet ([0079] to [0120]). Thus, it would be obvious to one of ordinary skill in the art to diffuse 1-11 at% (R4pR5q)100-uM2u alloy in the process of US’519 in view of US’633 in order to improve the coercivity of the magnet as disclosed by US’519. The amount of diffusion alloy disclosed by US’519 overlaps the recited “t” value in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733